Citation Nr: 0702793	
Decision Date: 01/30/07    Archive Date: 02/06/07

DOCKET NO.  02-08 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for the residuals of a low 
back injury.


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel


INTRODUCTION

The veteran had active service from February 1972 to May 
1974. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico.  

In September 2002, the veteran had a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is associated with the claims file. 

This case was previously reopened and remanded for further 
development by the Board in October 2003.  The required 
development having been completed, this case is appropriately 
before the Board.  See Stegall v. West, 11 Vet. App. 268 
(1998).

In the October 2003 remand, the Board also remanded the 
veteran's claim for service connection for spina bifida for a 
statement of the case (SOC).  The RO issued an SOC in August 
2006 for service connection for spina bifida of the cervical 
spine; however, there is no reply from the veteran of record.  
Therefore, service connection for spina bifida of the 
cervical spine is not currently before the Board. 


FINDING OF FACT

The competent medical evidence shows that the mild back pain 
documented in service is not related to the current mild to 
moderate severe degenerative disc disease of the lumbar spine 
with associated spinal canal stenosis.  


CONCLUSION OF LAW

Residuals of a low back injury were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The United States Court of Appeals for Veteran Claims (Court) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a Veterans Claims Assistance Act of 2000 (VCAA) 
notice as required by 38 U.S.C. § 5103(a) must be provided to 
a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  VCAA 
notice, consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b), must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.

In the present case, the veteran received VCAA notice 
subsequent to the initial unfavorable AOJ decision.  However, 
the Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Although full 
VCCA-complying notice was not provided prior to the initial 
adjudication of this claim, the veteran had ample opportunity 
to respond, supplement the record, and participate in the 
adjudicatory process after the notice was given, and the case 
was then readjudicated by the RO.  Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006).

The RO provided the veteran with March and December 2004, 
November 2005, and March and July 2006 letters, fully 
notifying the veteran of what is required to substantiate his 
claim.  VA specifically notified the veteran that VA would 
obtain all relevant evidence in the custody of a federal 
department or agency.  He was advised that it was his 
responsibility to either send medical treatment records from 
his private physician regarding treatment, or to provide a 
properly executed release so that VA could request the 
records for him.  He was also asked to submit any other 
information or evidence he considered relevant to his claim 
so that VA could help by getting that evidence.  The 
notification letters also specifically notified the veteran 
to provide any evidence in his possession that pertains to 
the claim.  Thus, the Board finds that VA fully notified the 
veteran of what is required to substantiate the claim for 
service connection. 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
holding that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.     § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  In the present appeal, the veteran was provided 
with notice of what type of information and evidence was 
needed to substantiate his claim, and was provided with 
notice of the type of evidence necessary to establish an 
effective date in March and July 2006 letters. 

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).  In the 
present claim, there are service medical records, private and 
VA treatment records and a VA examination.  In the Board's 
October 2003 remand, the RO was requested to obtain medical 
records from Medi-Cal of the State of California.  Records 
show that the veteran provided an incomplete address for 
Medi-Cal.  Though the RO requested the full address, the 
veteran did not provide it.  In this regard, the Board notes 
that the duty to assist is not a one way street.  See Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  If a claimant wants help, 
he cannot passively wait for it in those circumstances where 
he or she may or should have information that is essential in 
obtaining the putative evidence. Id.  Therefore, the Board 
finds that the RO has made all efforts to assist the veteran 
in obtaining any relevant evidence.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.  

Analysis

The veteran seeks service connection for the residuals of a 
lower back injury.  In support of his claim, the veteran 
testified at a September 2002 hearing that he injured his 
back in service.  After service, he reported treatment with a 
private doctor who went out of business and Medi-Cal.  He 
stated that doctors have told him that his current back 
problems are related to service.  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2006).  Service connection 
may be also granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  
38 C.F.R. § 3.303(d) (2006).  Continuity of symptomatology is 
required only where the condition noted during service is 
not, in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned. 

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v. West, 12 Vet. App. 341, 346 
(1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also 38 C.F.R. § 3.102 (2006).  When 
a veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

Service medical records show that in May 1973, the veteran 
had lower back pain of two months' duration.  On consultation 
the impression was high lumbar muscle spasm.  A December 1973 
record shows an assessment of acute back strain after riding 
in a cart.  An April 1974 record shows mild back strain.  
Upon separation in May 1974, it was noted that the veteran 
had low back pain; on physical examination the spine was 
normal. 

A June 1975 VA treatment record showed a history of low back 
pain for a long time, more acute for the past ten days.  The 
radiologist's impression was bilateral spondylolysis of L-5 
with grade I spondylolisthesis; the remainder of the lumbar 
spine was normal.  

Private treatment records show that the veteran fell injuring 
his back in 1987 and also in 1988 due to a motor vehicle 
accident.  A 1994 private treatment record indicates a 
diagnosis of degenerative lumbar disc disease on x-rays of 
the back.  The veteran reported that he first injured his 
back in 1973 and reinjured it in 1976.  Another 1994 private 
treatment record shows grade I slip of L5 on S1, some disc 
narrowing at L5-S1, facet arthrosis at the lower two 
segments, and mild spondylosis at the upper lumbar spine on 
x-ray.  

VA and private treatment records from 1994 to 2006 showed 
multiple falls and degenerative changes in the back.
 
At a May 2005 VA examination, the examiner did not review the 
claims file.  The veteran reported that he had problems with 
his lower back during active duty.  The veteran related that 
after the military, he had complaints of low back pain and 
was diagnosed with fractured disc with slipped disc not 
associated with any motor vehicle accident or any other 
injuries.  He reported that he was in traction for six and a 
half months and his back condition improved.  The veteran 
stated that a 1995 MRI showed three fractured vertebrae in 
his lower back, neck, and another part of his back.  The VA 
examiner diagnosed the veteran with chronic lower back strain 
secondary to multi-level moderate to mild spinal canal 
stenosis and moderate to severe neural foraminal stenosis at 
L4-L5 level, and the residuals of multiple sclerosis.  As 
there was no claims file to be reviewed at this time and the 
veteran did not appear for his scheduled EMG testing, the VA 
examiner did not provide an opinion.  

In a May 2006 addendum to the May 2005 VA examination, the VA 
examiner reviewed the claims file and opined that the 
veteran's current lower back condition was less likely than 
not secondary to the lower back pain noted on active duty.  
The VA examiner based his opinion on several facts, to 
include that there was no specific trauma on the occasions in 
the military when the veteran complained of back pain.  
Additionally, according to the claims file there was evidence 
that two years prior to discharge, x-rays of the lumbar spine 
were within normal limits.  There was evidence that in 1975, 
about one year after the veteran left the military, he had 
spondylolisthesis of L5-S1 but more x-rays were necessary to 
fully assess the condition.  After that, there was no 
evidence of complaints of back pain.  There was evidence that 
the veteran complained of other medical conditions, to 
include carpal tunnel syndrome, depression, and neck and 
upper back pain, but not any lower back pain.  Even though 
the veteran stated that he was never in any car accidents and 
never had any accidents or any injury to the back after he 
left the military, there was evidence in the record that he 
had several falls.  Additionally, in 1988 he was involved in 
a very severe head-on motor accident.  At that time, he 
complained only of neck and upper back pain, not lower back 
pain.  There were no complaints of back pain when the veteran 
was hospitalized for carpal tunnel syndrome and had 
evaluation for tremors and depression until 1994 when a full 
evaluation showed some degenerative changes of the lower 
back, upper back, and neck.  The examiner also based his 
opinion on the fact that the veteran's present x-rays showed 
mild to moderate degenerative changes not only in his lumbar 
spine, but in his upper back, neck, and in the cervical 
spine, which more likely were secondary to the accident, 
falls he suffered after he left the military, and even 
probably due to the job he had after he left the military.  
The examiner noted that the veteran was a professional truck 
driver for an unknown length of time.  So with all the facts 
stated, the examiner opined that it was less likely than not 
that the present back condition was secondary to his back 
pain when he was on active duty because his current diagnoses 
were present not only in his lumbar spine, but also in his 
thoracic spine and neck.  Besides this, the veteran's 
multiple sclerosis had been documented by MRI that showed 
some abnormalities of signal which were probably causing more 
problems to his lower extremities and physical condition than 
the lower back problem.  The VA examiner concluded that it 
was less likely than not that the mild back pain that the 
veteran had while on active duty was related to the present 
mild to moderately severe degenerative disc disease of the 
lumbar spine, thoracic spine, and cervical spine with 
associated spinal canal stenosis.  

A review of the claims shows that service connection for the 
residuals of a back injury is not warranted.  In the present 
claim, there is evidence of complaints of back pain and acute 
back strain in service.  There is also evidence of a current 
diagnosis of mild to moderate severe degenerative disc 
disease of the lumbar spine.  
However, there is no medical evidence of a nexus between the 
claimed in-service injury and the present disease.  See 
Hickson, 12 Vet. App. at 253; see also Pond, 12 Vet. App. at 
346.  In the present claim, the only medical opinion of 
record is from the VA examiner in the May 2006 addendum.  The 
VA examiner specifically stated that it was less likely than 
not that the mild back pain that the veteran had while on 
active duty was related to the present mild to moderate 
severe degenerative disc disease of the lumbar spine, 
thoracic spine, and cervical spine with associated spinal 
canal stenosis.  In support of this statement, the physician 
pointed to other likely causes of the veteran's current 
disability.  The examiner also reported that the veteran had 
the same diagnosis in his lumbar spine as he did in his neck 
and thoracic spine.  Therefore, with no medical evidence of a 
nexus between the acute back strain in-service and the 
current condition, service connection is not warranted.

The Board notes the veteran's argument that his current back 
disability began in-service.  This determination, however, is 
not a matter for an individual without medical expertise.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992). Thus, 
while the Board has considered the veteran's lay assertions, 
they do not outweigh the competent medical evidence of record 
which states that the current back condition is not related 
to service.  A competent medical expert made this opinion and 
the Board is not free to substitute its own judgment for that 
of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim of service connection for the residuals of a 
low back injury.  In making this decision, the Board has 
considered the benefit-of-the- doubt doctrine, but it does 
not apply here because the evidence is not in approximate 
balance.  See Gilbert, 1 Vet. App. at 57-58; 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2006).
    

ORDER

Service connection for the residuals of a low back injury is 
denied.



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


